Citation Nr: 0924533	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-19 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to an annual clothing allowance for the year 
2008.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1976 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the Columbia, 
South Carolina, Medical Center (MC) of the Department of 
Veterans Affairs (VA).  In May 2009, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran uses a prosthetic device that causes damage 
to his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are met. 
38 U.S.C.A. § 1162 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.810 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have are 
applicable to this appeal.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Board has considered the above legislation with regard to 
the matter on appeal; and, finds that no further assistance 
in developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that a clothing allowance may be granted when 
the following criteria are met:

a) Except as provided in paragraph (d) of this section a 
veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C. 1151 as if it were 
service-connected, is entitled, upon application therefore, 
to an annual clothing allowance as specified in 38 U.S.C. 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: 
(1) A VA examination or hospital or examination report 
from a facility specified in §3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including 
a wheelchair) because of such disability and such 
disability is the loss or loss of use of a hand or foot 
compensable at a rate specified in §3.350(a), (b), (c), 
(d), of (f); or 
(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which 
is due to the service-connected disability irreparable 
damage is done to the veteran's outergarments.  For the 
purposes of this paragraph "appliance" includes a 
wheelchair. 
(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously established entitlement. 
(c) 
(1) Except as provided in paragraph (c)(2) of this 
section, the application for clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of 
the clothing allowance becoming due on any succeeding 
anniversary date for which entitlement is established, 
provided the application is filed within 1 year of such 
date.  The 1-year period for filing application will 
include the anniversary date and terminate on July 31 of 
the following year. 
(2) Where the initial determination of service connection 
for the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 
year from the date of notification to the veteran of such 
determination.  (Authority: 38 U.S.C. 1162) 

The veteran is service-connected for several disabilities, 
including degenerative joint disease of the left knee and the 
right knee.  From the record, it appears that in 2006, he was 
prescribed, by VA, two knee braces for his service-connected 
bilateral knee disability.

The clothing allowance had been approved for 2006 and 2007; 
however, in 2008, the veteran was denied the allowance.  The 
VA Medical Center has included no evidence in the file to 
suggest that the Veteran has been fitted with a different 
knee brace, nor that there has been any change in his knee 
condition allowing him to discontinue use of his knee braces.  
At his May 2009 videoconference hearing with the undersigned 
Veterans' Law Judge, the Veteran indicated that he wears the 
braces often and that it causes irreparable damage to his 
outer garments.

In short, the Board finds that the evidence of record would 
support the veteran's contention regarding extensive use of 
knee braces, and the Board has no reason to doubt the 
veteran's credibility concerning his asserted damaged 
clothing.

In conclusion, entitlement to a clothing allowance is 
warranted.  While it may be argued that the competent 
evidence concerning this issue is in equipoise, in such 
cases, doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to annual clothing allowance for 2008 is granted.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


